DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on June 1, 2022 is acknowledged.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 1, 2022.

Specification
The disclosure is objected to because of the following informalities: 
The paragraphs in the specification are not numbered.  Paragraphs should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]). The numbers and enclosing brackets should appear to the right of the left margin as the first item in each paragraph, before the first word of the paragraph, and should be highlighted in bold, see 37 CFR 1.52(b)(6).
The list of informalities cited is not necessarily exhaustive.  Applicant should review the specification and correct any other potential errors.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a composite” in Line 3 and in Line 9. It is unclear whether these limitations refer to the same or different composites. For examination purposes, it will be assumed that the composites referred to in step (a) and step (b) intended to be recited as alternatives to be selected between and only one composite forming step is part of the method.
Further, Claims 10-14 as dependent on Claim 9 are also rejected under 35 U.S.C. 112(b) by virtue of their dependence on Claim 9.
	
Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
The omitted elements of Claim 13 are: 
The specifics of the function to determine strain 
Claiming the specific relevant geometric parameters of the system
The omitted elements of Claim 14 are
The specifics of the function to determine curvature
How ℓec is determined (Examiner notes the specification only specifies “an effective elasto-capillary or elasto adhesive length scale which combines the elastic properties of the adlayer and the adhesion strength with the substrate).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 10 and 11 do not further limit the claim because the limitation “the transitioning is effective for” does not further limit the method.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyce et al (PGPub 2014/0017454).
Regarding Claim 9, Boyce teaches a method of actuating a surface to transition between a base topography and a different topography (Abstract), comprising:
 (a) forming a composite ([0122]- composite material), comprising: 
obtaining a material ([0122]- composite material of substrate and coating); 
modifying all or a portion of the material [0096]-[0097], such that a ratio of modulus of a modified portion to an unmodified portion is from about 3:1 to about 10,000,000:1, or a ratio of modulus of an unmodified portion to a modified portion is from about 3:1 to about 10,000,000:1 ([0200]- Young’s modulus of coating is 775±30 MPa; Young’s modulus of the substrate is 0.45±0.02 MPa; thus the calculated ratio is 1722:1 with an estimated tolerance of 1585:1-1872:1 (when as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art” Titanium MetalsCorp v. Banner,778 F.2d 775, 338 USPQ 773 (Fed. Cir. 1985), See MPEP 2131.03 I)); or
(b) forming a composite ([0122]- composite material), comprising: 
selecting a first layer composed of a first material ([0122]- coating of composite material); 
selecting a second layer composed of a second material ([0122]- substrate of composite material), 
wherein a ratio of modulus of the first layer to the second layer is from about 3:1 to about 10,000,000: 1 ([0200]- Young’s modulus of coating is 775±30 MPa; Young’s modulus of the substrate is 0.45±0.02 MPa; thus the calculated ratio is 1722:1 with an estimated tolerance of 1585:1-1872:1 (when as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art” Titanium MetalsCorp v. Banner,778 F.2d 775, 338 USPQ 773 (Fed. Cir. 1985), See MPEP 2131.03 I)); and 
connecting the second layer to the first layer ([0151]- surface of the substrate coated by chemical vapor deposition of thermal deposition); 
applying a strain to the composite ([0148]-[0153]- the composite is stretched and released); and 
transitioning a modified or an unmodified material in (a) or the first layer in (b) from the base topography to the different topography ([0153]- the release causes the coated surface to buckle).

Regarding Claim 10, Boyce further teaches the transitioning is effective for anti-fouling (Abstract, [0147]).

Regarding Claim 11, Boyce further teaches the transitioning is effective for controlling adhesion (Abstract, [0082]-[0084]).

Regarding Claim 12, Boyce further teaches the transitioning comprises activating the topography [0094], producing instability of the topography [0094], controlling wavelength of the topography [0094], and reverting to base surface [0097] or deforming to another different topography [0094].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        7/19/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712